Title: From Thomas Jefferson to George Weedon, 31 January 1781
From: Jefferson, Thomas
To: Weedon, George



Sir
Richmond Jan. 31. 1781.

I am glad that the Commissioners of the provision law in your neighborhood have agreed to lend their aid in furnishing you with provisions. They are certainly justifiable as that law has been reenacted by the assembly. As soon as a force began to collect at Fredericksburg I directed the Commissary Brown (who is authorized by the law to instruct the Commissioners in what is to be expected from them) to take immediate measures for procuring subsistence for those forces either by sending a deputy or applying to the Commissioners.
Your arrangements for the defence of Potowmac and Rappahanoc appear to have been judicious. Baron Steuben coming here soon after the receipt of your letter I referred to him to do in that what he should think best, as it is my wish to furnish what force is requisite for our defence as far as I am enabled, but to leave to the commanding officers solely the direction of that force. I make no doubt he has written to you on that subject.
I am with great respect Sir your most obedt. humble servt.,

Th: Jefferson

